
	
		II
		112th CONGRESS
		2d Session
		S. 2211
		IN THE SENATE OF THE UNITED STATES
		
			March 20, 2012
			Mr. Menendez introduced
			 the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To ban the exportation of crude oil produced on Federal
		  land, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the American Oil for American Families
			 Act of 2012.
		2.Ban on exporting
			 crude oil produced on Federal land
			(a)DefinitionsIn
			 this section:
				(1)Petroleum
			 productThe term petroleum product means any of the
			 following:
					(A)Finished
			 reformulated or conventional motor gasoline.
					(B)Finished aviation
			 gasoline.
					(C)Kerosene-type jet
			 fuel.
					(D)Kerosene.
					(E)Distillate fuel
			 oil.
					(F)Residual fuel
			 oil.
					(G)Lubricants.
					(H)Waxes.
					(I)Petroleum
			 coke.
					(J)Asphalt and road
			 oil.
					(2)Public
			 landThe term public land means any land and
			 interest in land owned by the United States within the several States and
			 administered by the Secretary concerned, without regard to how the United
			 States acquired ownership.
				(3)Secretary
			 concernedThe term Secretary concerned means—
					(A)the Secretary of
			 Agriculture (acting through the Chief of the Forest Service), with respect to
			 National Forest System land; and
					(B)the Secretary of
			 the Interior, with respect to land managed by the Bureau of Land Management
			 (including land held for the benefit of an Indian tribe).
					(b)BanNotwithstanding
			 any other provision of law, petroleum extracted from public land in the United
			 States (including land located on the outer Continental Shelf), or a petroleum
			 product produced from the petroleum, may not be exported from the United
			 States.
			
